EXHIBIT 10
From:                             Mike Geftic <mike@geftico.com>
Sent:                             Tuesday, April 7, 2020 12:49 PM
To:                               Lorimer, Adam (CDC/OCOO/OFR/OAS); Christopher
Cc:                               '<Christopher@progadsales.com>'
Subject:                          RE: Mike Geftic - Offerings from Companies Represented by GEFTICO



OK no problem, I will ask my vendor for this information.



Sent from my Samsung Galaxy smartphone.




-------- Original message --------
From: "Lorimer, Adam (CDC/OCOO/OFR/OAS)" <oga5@cdc.gov>
Date: 4/7/20 1:47 PM (GMT-05:00)
To: Mike Geftic <mike@geftico.com>, Christopher <christopher@progadsales.com>
Subject: RE: Mike Geftic - Offerings from Companies Represented by GEFTICO

Mike,

Please provide the lot numbers for the N95s and 3M Corporate will confirm the authenticity and reliability of your offer,
although they are very skeptical.

Thank you,

Adam W. Lorimer, JD
COVID-19 Emergency Response Detail with
Division of Strategic National Stockpile (DSNS)
Office of the Assistant Secretary for Preparedness and Response
U.S. Department of Health and Human Services
OGA5@cdc.gov | 404-498-5611 Office




From: Mike Geftic <mike@geftico.com>
Sent: Monday, April 6, 2020 8:44 PM
To: Lorimer, Adam (CDC/OCOO/OFR/OAS) <oga5@cdc.gov>; Christopher <christopher@progadsales.com>
Subject: RE: Mike Geftic - Offerings from Companies Represented by GEFTICO

Hey Adam,

I have some new availability on 3M N95 model number 1860.
                                                            1
They will ship out of NJ, Goods need to be paid for on ship.

10 Million Units available but wont last long.

$3.60 F.O.B. NJ.

Please let me know if you need any additional information or have any questions.

Thanks and have a great day,

MICHAEL GEFTIC
PRESIDENT- SALES
CELL:201.953.9395
OFFICE: 321.800.6213
MAILING ADDRESS:
5418 SPLIT PINE COURT
ORLANDO FL 32819




CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.



From: Mike Geftic
Sent: Tuesday, March 31, 2020 10:27 AM
To: OGA5@CDC.gov
Subject: Mike Geftic - Offerings from Companies Represented by GEFTICO

Hello Adam,

Nice speaking with you earlier attached is a presentation from the companies that have in stock or have on order for
Hand Sanitizer, Masks Etc.

Please let me know if there is any questions on any individual items I have on here and I can get a call or email
communication going with the individual companies who own the items directly.

As well I did get an offering on 3M masks this AM, I believe the price is very High and not sure how many hands have
touched them, but there are 15 Million in Texas right now that can be bought.

Please let me know if you need any more info, my cell 201 953 9395 is the best place to get with me.

Thanks and have a great day,

                                                               2
MICHAEL GEFTIC
PRESIDENT- SALES
CELL:201.953.9395
OFFICE: 321.800.6213
MAILING ADDRESS:
5418 SPLIT PINE COURT
ORLANDO FL 32819




CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.




                                                            3
